Exhibit China Yida Holding, Co. CODE OF CONDUCT OVERVIEW This Code of Conduct (“Code”) has been adopted by the Board of Directors of China Yida Holding, Co, pursuant to the rules of the Securities and Exchange Commission (“SEC”) and theNasdaq Stock Market (“Nasdaq”). This Code is applicable to all employees, officers anddirectors of the Company, and contains standards for •the honest and ethical conduct, including the ethical handling of actual orapparent conflicts of interest between personal and professional relationships, •the full, fair, accurate timely and understandable disclosure in reports and documents that the Company files with, or submits to, the SEC and in other publiccommunications, •compliance with applicable governmental laws, rules and regulations, •prompt internal reporting of violations of this Code, and •accountability for adherence to this Code. Compliance Officers. The Company has designated (a) the Company’s Chief FinancialOfficer as its Compliance Officer to administer this Code with respect to employees, and (b) theChairman of the Audit Committee to administer this Code with respect to officers and directors.You may, at your discretion, make any report or complaint provided for in this Code to theappropriate Compliance Officer. Other Company Policies. This Code is in addition to the Code of Ethics that applies tothe Company’s Chief Executive Officer, Chief Financial Officer, Controller and Accounting /Finance Personnel. Also, this Code is in addition to the Company’s other policies and guidelineswith respect to its employees, officers and directors as contained in the Company’s employeehandbook. CODE
